Case 3:18-cv-00156-NJR Document 276 Filed 07/02/21 Page 1 of 3 Page ID #6237




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS

 JANIAH MONROE, MARILYN                               )
 MELENDEZ, LYDIA HELÉNA VISION,                       )
 SORA KUYKENDALL, and SASHA REED,                     )
 individually and on behalf of a class of             )
 similarly situated individuals,                      )
                                                      )
                                                          Case No. 3:18-cv-00156-NJR
                 Plaintiffs,                          )
                                                      )
         v.                                           )
                                                      )
 ROB JEFFREYS, MELVIN HINTON,                         )
 and STEVE MEEKS,                                     )
                                                      )
                 Defendants.                          )

                               PLAINTIFFS’ TRIAL EXHIBIT LIST

        Pursuant to Federal Rule of Civil Procedure 26(a)(3), Plaintiffs provide the following list

of exhibits that Plaintiffs may seek to introduce as evidence at trial.

        Plaintiffs reserve the right to supplement, amend, or modify their exhibit list prior to or

during trial, including in light of any information produced by Defendants on or after July 1,

2021 or identified by Defendants as part of their pretrial filings or otherwise. Plaintiffs further

reserve the right to use or rely on at trial any exhibit identified by Defendants as part of its trial

exhibits. Plaintiffs further reserve the right to use material not identified on this exhibit list solely

for the purposes of cross-examination or impeachment. Plaintiffs’ inclusion or exclusion of any

document on its trial exhibit list does not in any way indicate Plaintiffs’ position regarding

authenticity or admissibility of the document against Plaintiffs and Plaintiffs specifically reserve,

and do not waive, their right to object to the admission against Plaintiffs of any documents

identified herein. Any description of a document on this exhibit list is provided for convenience

only and shall not be used as an admission or otherwise as evidence regarding the document.
Case 3:18-cv-00156-NJR Document 276 Filed 07/02/21 Page 2 of 3 Page ID #6238




        Demonstratives are not included on this exhibit list; Plaintiffs reserve the right to create

and use any demonstratives for presentation at trial.

        Plaintiffs preserve all confidentiality designations of all exhibits.

        Subject to, and without waiving the foregoing rights and objections, Plaintiffs state that

their list of exhibits for trial is attached hereto as Exhibit A.



 July 2, 2021                                By: /s/ Abby L. Parsons
                                             John A. Knight
                                             Camille E. Bennett
                                             Ghirlandi Guidetti
                                             Carolyn M. Wald
                                             ROGER BALDWIN FOUNDATION
                                             OF ACLU, INC.
                                             150 North Michigan Avenue, Suite 600
                                             Chicago, IL 60601
                                             Telephone: (312) 201-9740
                                             Facsimile: (312) 288-5225
                                             jknight@ACLU-il.org
                                             cbennett@ACLU-il.org
                                             gguidetti@ACLU-il.org
                                             cwald@ACLU-il.org

                                             Catherine L. Fitzpatrick
                                             Amelia H. Bailey
                                             Sam G. Rose
                                             KIRKLAND & ELLIS LLP
                                             300 North LaSalle Street
                                             Chicago, IL 60654
                                             Telephone: (312) 862-2000
                                             Facsimile: (312) 862-2200
                                             catherine.fitzpatrick@kirkland.com
                                             amelia.bailey@kirkland.com
                                             sam.rose@kirkland.com

                                             Brent P. Ray
                                             KING & SPALDING LLP
                                             110 N. Upper Wacker Drive, Suite 3800
                                             Chicago, IL 60606
                                             Telephone: (312) 995-6333
                                             Facsimile: (312) 995-6330
                                             bray@kslaw.com

                                                    2
Case 3:18-cv-00156-NJR Document 276 Filed 07/02/21 Page 3 of 3 Page ID #6239




                                           Abby L. Parsons
                                           KING & SPALDING LLP
                                           1100 Louisiana Street, Suite 4100
                                           Houston, TX 77002
                                           Telephone: (713) 751-3294
                                           aparsons@kslaw.com

                                           Thomas E. Kennedy III
                                           Sarah Jane Hunt
                                           KENNEDY HUNT P.C.
                                           906 Olive Street, Suite 200
                                           Saint Louis, MO 63101
                                           Telephone: (314) 872-9041
                                           tkennedy@KennedyHuntLaw.com
                                           sarahjane@KennedyHuntLaw.com

                                           Attorneys for Plaintiffs




                                 CERTIFICATE OF SERVICE
       I certify that on July 2, 2021, I electronically filed the foregoing document and any

exhibits with the Clerk of this Court by using the CM/ECF system, which will accomplish

service through the Notice of Electronic Filing for parties and attorneys who are Filing Users.



                                                      By:      /s/ Abby L. Parsons
                                                                 Abby L. Parsons




                                                  3
WORKAMER\99994\197012\38873917.v1-7/2/21
